ORDER
Upon consideration of the court’s October 10, 2001 dismissal order * and the court’s March 1, 2002 order directing Rosalino E. Ecura to show cause why his petition for review should not be dismissed,
IT IS ORDERED THAT:
(1) The October 10, 2001 dismissal order is vacated, the mandate is recalled, and the petition for review is reinstated.
(2) Ecura should respond to the court’s March 1, 2002 order as instructed in that order.

 This petition for review was dismissed on October 10, 2001 for failure to pay the filing fee, file a Fed. Cir. R. 15(c) statement, or file a brief. Ecura has since submitted to the court a motion for leave to proceed in forma pauperis, a Fed. Cir. R. 15(c) statement, and an informal brief.